Citation Nr: 0407288	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  96-42 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for asthma, on a direct 
basis and secondary to tobacco use.

2.  Entitlement to service connection for pneumonia.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1995 RO decision that denied claims for service 
connection for asthma and pneumonia.  In May 1998, the Board 
remanded the case to the RO.  In an April 1999 decision, the 
RO specifically denied service connection for asthma as 
secondary to tobacco usage, and this is part of the appeal.  
In October 1999, a videoconference hearing was held before a 
member of the Board.

In December 1999, the Board denied the claims for service 
connection for asthma, including as secondary to tobacco use, 
and for pneumonia.  The veteran then appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2000, the VA Secretary filed a motion with the 
Court, requesting that the December 1999 Board decision be 
vacated and the case remanded.  By a January 2001 order, the 
Court granted the motion, and the case was returned to the 
Board.

In November 2001, the Board issued a decision that again 
denied the claims.  The veteran again appealed to the Court.  
In July 2002, the parties (the veteran and the VA Secretary) 
filed a joint motion with the Court, requesting that the 
November 2001 Board decision be vacated and the case 
remanded.  By a July 2002 order, the Court granted the joint 
motion, and the case was returned to the Board.  The Board 
remanded the matter for additional development in November 
2002.





FINDINGS OF FACT

1.  Any pneumonia in service was acute and transitory and 
resolved without residual disability.

2.  The veteran did not develop chronic nicotine dependence 
in service, and tobacco use in service did not the result in 
his asthma which developed many years after service and was 
not caused by any incident of service.


CONCLUSIONS OF LAW

1.  Claimed residuals of pneumonia were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  Asthma was not incurred or aggravated by active service, 
and it is not secondary to tobacco use in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.310 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran served on active duty in the United States Army 
from September 1954 to September 1956.

The veteran's service medical records are unavailable, as 
they were destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).

Post-service medical records are entirely negative for 
treatment of pneumonia.

Private medical records from J. M. Croft, M.D. dated from 
1987 to 1993 reflect treatment for asthma and asthmatic 
bronchitis.  A November 1987 treatment note shows that the 
veteran reported a one-month history of asthma; he said this 
was his first episode in eight years.  A May 1991 treatment 
note indicates that the veteran had asthma since age 43, but 
it had been worse for the past six years.  The veteran 
reported that he had not smoked for 25 years.

Private medical records dated from February 1988 to March 
1993 from Grace Hospital reflect treatment for asthma.  A 
February 1988 admission note shows that the veteran reported 
a history of asthma and chronic obstructive pulmonary disease 
(COPD).  The report concluded with a diagnosis of asthma.  An 
August 1989 chest X-ray study showed findings compatible with 
emphysematous change; the diagnostic impression was 
hyperaeration without evidence of acute infiltrate or 
atelectasis.  A November 1989 history and physical, completed 
by Dr. Croft, indicated that the veteran was well known to 
him, and had recurrent bronchial asthma and possibly some 
underlying COPD.  He noted that the veteran had asthma for 
approximately 5 years, and that both his mother and brother 
had asthma.  He indicated that that the veteran did not 
smoke, and diagnosed status asthmaticus.  A May 1991 
admission note shows that the veteran presented with 
complaints of chest pain; the examiner noted that the veteran 
was 57 years old, had asthma since age 43, and had not smoked 
for 25 years.  Admitting diagnoses were chest pain and 
diaphoresis, rule out myocardial event, asthma, and a 
positive family history for heart disease and diabetes 
mellitus.  On discharge in June 1991, diagnoses were chest 
pain, with no evidence for an acute myocardial event, 
symptomatic asthma, and a positive family history for heart 
disease and diabetes mellitus.  A July 1991 admission record 
notes the veteran reported a history of asthma for the past 
20 years; the diagnosis was asthma.  A March 1993 admission 
note indicates that the veteran had asthma since age 43.  A 
chest X-ray study showed no active lung disease.  A March 
1993 discharge summary notes diagnoses of chest pain of 
undetermined etiology, cardiac arrhythmia, severe bronchial 
asthma, and hypertension.

VA outpatient treatment records dated from July 1988 to 
October 1993 reflect treatment for asthma.  An August 1988 
note from the pulmonary disease clinic shows that the veteran 
reported that his asthma began precipitously in October 1987 
with a lower respiratory infection, and he previously had 
asthma in 1976.  He reported that he began smoking at age 13, 
and quit one year ago.  He also reported that his son had 
asthma.  The diagnostic impression was asthma, controlled.  A 
December 1988 note shows that he was treated for bronchitis.

A medical record dated in February 1993 from McDowell 
Hospital reflects that the veteran underwent pulmonary 
function tests and was diagnosed with asthma.

In October 1993, the RO received the veteran's claims for 
service connection for asthma and pneumonia, which he said 
were incurred in November 1954 at Fort Jackson, South 
Carolina.  He said he was treated for these conditions at the 
Army Hospital at Fort Jackson.  He reported that after 
service he was treated for asthma at Grace Hospital from 1988 
to 1993, and at the Asheville VA Medical Center (VAMC) from 
1988 to the present.  He said that an acquaintance knew that 
he had asthma and pneumonia in November 1954.

Social Security Administration (SSA) records reflect that the 
veteran was awarded disability benefits in October 1993 based 
on a primary diagnosis of asthma, and a secondary diagnosis 
of cardiac dysrhythmia; the SSA found that the disability 
began in September 1991.  In a May 1988 Disability Report, 
the veteran stated that his disabling condition was severe 
bronchial asthma and COPD, and that such conditions first 
bothered him in 1969.  He said medication controlled the 
conditions until October 1987, when they worsened.  He also 
reported that Dr. Croft treated him from October 1987 to 
March 1988 for asthma and "walking pneumonia."

In a May 1994 Request for Information Needed to Reconstruct 
Medical Data, the veteran described being treated for 
bronchial pneumonia in November 1954 for one week at the 
hospital in Fort Jackson, South Carolina, and for a high 
fever for two weeks in the summer of 1955 at Fort Benjamin 
Harrison, Indiana.

In an undated statement, the veteran reported that he was 
treated by Dr. K. Sturckow from 1965 to 1985 for bronchial 
asthma, but he did not have the relevant medical records.  He 
said that he was treated for asthma by the VA in 1987.

In November 1995, the veteran submitted two lay statements: a 
letter from a fellow servicemember stationed with him during 
his hospitalization in service, and a letter from a former 
neighbor.  In an April 1995 statement, the fellow 
servicemember related that he served with the veteran, and 
visited him in the hospital at Fort Jackson, South Carolina, 
when the veteran was hospitalized in November 1954 for 
pneumonia or bronchial trouble.  In an October 1995 
statement, the neighbor indicated that the veteran was 
hospitalized with pneumonia in November 1954, and was also 
hospitalized in the summer of 1956 for a period of two weeks.

In February 1996, the veteran related that he was assigned to 
the 506th Airborne Infantry Regiment from October 1954 to 
December 1954, was then assigned to the Pipeline Detachment 
1, Headquarters Company, 101st Airborne Division.  He 
enclosed a copy of orders dated in March 1955 that noted that 
he was then assigned to Adjutant General School at Fort 
Benjamin Harrison in March 1955.

In April 1996, the RO requested that the NPRC conduct a 
search for the veteran's service medical records and for any 
hospital extracts from the Surgeon General's Office (SGO) 
concerning the veteran.  A second request was made in July 
1996.

In an August 1996 memorandum, the NPRC indicated that a 
search of the morning reports from the 101st Airborne 
Division, Headquarters Company, Detachment 1 from November 
1954 to March 1955 revealed no remarks regarding any illness 
pertaining to the veteran.  A search of the morning reports 
from Fort Benjamin Harrison from June 1955 to September 1955 
was also negative.

In September 1996, the veteran stated that cigarette smoking 
aggravated his asthma during service.  He said that after 
separation from service, he was first treated for asthma at 
age 33 or 34.  (The veteran was born in November 1933, and he 
was 22 years old when he was separated from service in 
September 1956.)

In a February 1997 letter, a private doctor, K. H. Sturckow, 
M.D., stated that he treated the veteran for asthma from 
March 1964 to July 1985.  He said that the veteran's asthma 
was due to excessive smoking and that he told the veteran to 
stop smoking in 1964.  He stated that the asthma worsened 
over time, and he was treated for asthma four times in 1985.  
He opined that the veteran retired in 1991 directly due to an 
increase in asthma secondary to cigarette smoking.

In an April 1997 letter, the veteran stated that he began 
smoking cigarettes in his late teens, and that during service 
he increased the number of cigarettes smoked per day as he 
was given free cigarettes.  He said he was hospitalized with 
bronchial pneumonia during service in November 1954, and he 
asserted that such condition caused his current asthma.  He 
said he was hospitalized for bronchial problems, pneumonia, 
and a high fever during service in July 1956.  He said he 
continued to smoke after separation from service until Dr. 
Sturckow told him to stop.  In another April 1997 statement, 
the veteran said that medical records from Dr. Sturckow were 
unavailable.

In May 1997, the RO requested that Dr. Sturckow provide any 
private medical records relating to the veteran; another 
request was sent in September 1997.  The doctor did not 
respond.

Private medical records from P. M. Kirchoff, M.D., dated from 
October 1997 to July 1998, show treatment for allergic 
rhinitis and chronic obstructive asthma.

A November 1997 report of contact indicates that the veteran 
related that medical records from Dr. Sturckow were 
unavailable.

In December 1997 statements, the veteran said that no medical 
records were available from Dr. Sturckow as they had been 
destroyed, and that he obtained this doctor's February 1997 
letter by writing to him and requesting same.  He said he had 
asthma since age 31, when he was diagnosed with the disorder 
by Dr. Sturckow.

By a letter to the veteran dated in June 1998, the RO asked 
him to provide information regarding any post-service 
treatment for asthma or pneumonia.

By a statement dated in June 1999, the veteran reiterated 
many of his assertions.  He said that he incurred bronchial 
pneumonia during service (and was hospitalized twice during 
service for the condition), and that he only claimed service 
connection for a lung condition secondary to tobacco use 
after he learned that his service medical records were 
unavailable.  He stated that he quit smoking at age 32 or so, 
and had asthma since the early 1960s.  He said that when he 
applied for SSA benefits, he did not provide any information 
regarding his past medical history because his attorney told 
him the SSA was not interested in that information.

At an October 1999 Board videoconference hearing, the veteran 
reiterated many of his assertions.  He testified that he was 
hospitalized for a bronchial condition at Fort Jackson, South 
Carolina.  He stated that subsequently he was only treated 
for colds until his second hospitalization at Fort Benjamin 
Harrison.  He stated that he was told he had bronchial 
problems.  He said that during his second hospitalization a 
friend called him in the hospital.  He testified that he was 
treated for asthma by Dr. Sturckow since the early 1960s, and 
reiterated that his medical records were unavailable.  He 
stated that he smoked cigarettes prior to service, and that 
during service he increased the amount of cigarettes he 
smoked.  He said he continued to smoke until Dr. Sturckow saw 
him in 1964.  He denied receiving treatment for a lung 
condition after separation from service until 1964.

In a November 1999 statement, a fellow servicemember, Mr. T. 
T., stated that he served with the veteran at Fort Benjamin 
Harrison in 1955 and 1956, and he recalled that the veteran 
became ill and had to be hospitalized for unknown reasons in 
1956.

In a December 1999 statement, Dr. Kirchoff stated that the 
veteran had chronic obstructive asthma and had been treated 
for a number of years.  The doctor noted that infections can 
unmask asthma.  Dr. Kirchoff said the veteran "did have 
pneumonia in the service and while I cannot prove it was a 
cause of asthma, it may have been the reason it became 
clinically evident."

VA and private treatment records from 2000 to 2003 show 
treatment for conditions including asthma, COPD, allergic 
rhinitis, and many other ailments.  

In a January 2003 letter, Dr. Kirchoff reiterated that the 
veteran had chronic obstructive asthma and allergic rhinitis.  
She also stated that the veteran had developed osteoporosis 
due to oral and high-dose inhaled steroids used to control 
his asthma.  Repeating her earlier statement, Dr. Kirchoff 
said the veteran developed asthma after a bout of pneumonia 
in the service.  She stated, while she cannot prove the 
pneumonia was the cause of his asthma, it may have been the 
reason it became clinically evident.

In February 2003, the RO received the service department's 
response to a request for additional service medical records.  
It was noted that there were no service medical records or 
SGO (Surgeon General's Office) records, and copies of all 
sick or morning reports were provided.  Morning reports from 
November 30 and December 6, 1954 indicate that the veteran 
was admitted to a service hospital in Fort Jackson for 
treatment for an unidentified condition.

The veteran underwent a VA respiratory examination in May 
2003.  The examining doctor, Charles G. Tabor, M.D., noted 
that medical records were reviewed.  It was noted the veteran 
reported having had pneumonia twice in service, and that he 
reported having had his first asthma attack 18 years later in 
1964.  The doctor commented that it is all but impossible to 
determine the original etiological factor of the asthma.  The 
doctor noted that the usual asthma can be started with 
allergies; he also noted that the fact that the veteran 
showed improvement with prednisone would indicate that his 
allergies may have some part in his asthma.  He commented 
that the veteran smoked for only 10 years and that therefore 
it was very difficult to label his lung disease as chronic 
obstructive pulmonary disease without pulmonary function 
tests.  The ensuing pulmonary function tests showed a 
moderate obstructive lung defect.  The diagnoses at the VA 
examination included recurrent asthma under treatment, mild 
restrictive lung disease, and moderate obstructive lung 
disease.  

In a July 2003 addendum to this VA examination, Dr. Tabor 
stated, in pertinent part:

I cannot reason that [the veteran's] asthma 
started due to smoking.  Nor can I be sure that 
the smoking did not start his asthma.   The most 
favorable word would be that his pneumonia could 
have caused some lung problem that was permanent.

Whether this would be a reason for the asthma to 
occur or not is debatable and unpredictable at 
this point and thank you.

II. Analysis

Through discussions in correspondence, the rating decisions, 
the statement of the case, the supplemental statements of the 
case, the Board's decisions and remands, and the orders of 
the Court with associated pleadings, the veteran has been 
fully informed of the evidence necessary to substantiate his 
claims.  He has been informed of his and the VA's respective 
responsibilities for providing evidence.  Detailed service 
medical records have been destroyed.  The service department 
has provided all available sick or morning reports found in 
an exhaustive search for records specified by the Court and 
the Board.  The service department indicated that no 
additional service medical records or SGO reports were 
available.  Further attempts to obtain more service medical 
records would be futile.  38 C.F.R. § 3.159(c)(2).  Pertinent 
identified medical records have been obtained to the extent 
possible.  A VA examination with medical opinion has been 
provided.  The notice and duty to assist provisions of the 
law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159. 

Service connection may be established for disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service- connected disability.  38 C.F.R. § 
3.310(a).

Service connection for an injury or disease attributable to 
the use of tobacco products during service is prohibited as 
to claims filed after June 9, 1998, but the veteran filed his 
claim before then, and thus consideration may be given to his 
claim under the prior law.  See 38 U.S.C. § 1103 (West 2002); 
38 C.F.R. § 3.300 (2003).

Under the old law applicable to this case, direct service 
connection may be established for disability shown to result 
from tobacco use during active service.  Moreover, if it is 
shown that the veteran developed nicotine dependence in 
service, and that the nicotine dependence led to a later 
disability, the later disability may be service connected on 
a secondary basis.  To establish direct service connection, 
there must be medical evidence of a current disability, 
medical or lay evidence of tobacco use in service, and 
medical evidence of a relationship between the current 
disability and tobacco use during active service, as 
distinguished from post-service tobacco use.  For claims 
alleging secondary service connection for a current disease 
on the basis of nicotine dependence acquired in service, 
there must be medical evidence of a current disability, 
medical evidence that nicotine dependence arose in service, 
and medical evidence of a relationship between the current 
disability and the nicotine dependence.  VAOGCPREC 2-93 (Jan. 
13, 1993), 58 Fed. Reg. 42,756 (1993); VAOPGCPREC 19-97 (May 
13, 1997) 62 Fed. Reg. 37,954 (1997); see also Davis v. West, 
13 Vet. App. 178 (1999).

There are no available detailed service medical records from 
the veteran's 1954-1956 period of active duty.  Sick and 
morning reports note hospitalization in service for 
unidentified illness.  The veteran has maintained that he was 
treated for pneumonia in service, and that after service he 
was treated for respiratory problems in the early 1960s 
(although some of his statements assert even later initial 
post-service treatment).

The first post-service medical evidence of asthma is dated in 
1987.  A private medical record dated in November 1987 from 
Dr. Croft indicates that the veteran was treated for asthma 
and reported that the current episode was the first episode 
in eight years.  In a May 1988 Disability Report submitted to 
the SSA, the veteran stated that his disabling condition was 
severe bronchial asthma and COPD, and that such conditions 
first bothered him in 1969.  An August 1988 VA outpatient 
treatment record shows that the veteran reported that he had 
asthma in 1976, and his current asthma began in 1987.  The 
report also noted the veteran's claim that he began smoking 
at age 13, and quit smoking one year ago.  In November 1989, 
Dr. Croft indicated that the veteran had asthma for about 5 
years, and did not currently smoke.  A May 1991 treatment 
record from Grace Hospital indicates that that the veteran 
had asthma since age 43 (which would be in 1976) and had not 
smoked for 25 years.  In February 1997, another private 
physician, Dr. Sturckow, indicated that he treated the 
veteran for asthma from 1964 to 1985, and he opined that the 
veteran's asthma was secondary to cigarette smoking.  There 
are no clinical records from Dr. Sturckow, and the veteran 
has repeatedly related that the records are unavailable.  Dr. 
Kirchoff has been treating the veteran for asthma in recent 
years, and in her December 1999 statement the doctor noted 
she could not prove that reported pneumonia in service was a 
cause of the asthma but the pneumonia may have been the 
reason it became clinically evident.  There are no post-
service medical records reflecting pneumonia or residuals of 
prior pneumonia.

While the veteran asserts that he has pneumania residuals and 
asthma related to his active service, as a layman he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

With regard to the claim for service connection for 
pneumonia, even assuming, as alleged, that the veteran had an 
episode of pneumonia in service, he has presented no medical 
evidence of current pneumonia (or residuals of prior 
pneumonia).  The recent VA examination in 2003 did not render 
a current diagnosis of pneumonia; the only diagnoses were 
asthma, restrictive lung disease, and obstructive lung 
disease.  The medical evidence demonstrates that any episode 
of pneumonia in service was acute and transitory, resolving 
without residual disability.  Without a current disability 
from pneumonia, service connection may not be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As to the claim for service connection for asthma, without 
regard to the theory of tobacco use, asthma is first shown 
years after the veteran's active duty and there is no 
competent medical evidence linking it to his service.  Dr. 
Kirchoff's 1999 and 2003 statements acknowledge that it could 
not be proven that reported pneumonia in service was a cause 
of the veteran's asthma.  This doctor's statement, that the 
reported pneumonia "may have" been the reason the asthma 
became clinically evident, is speculative at best, conflicts 
with evidence showing no asthma until years after service, 
and does not establish causation between reported pneumonia 
in service and the asthma which appeared years later.  
Similar equivocal language appears in the opinion by the 2003 
VA examiner.

Even assuming the veteran had pneumonia in service, the 
recent medical statements which comment on any relationship 
between pneumonia and later asthma are  extremely equivocal.  
The private and VA doctors have been either equivocal as to 
the possibility of any relationship between purported in-
service pneumonia and post-service asthma or have 
specifically cautioned that any pronouncement either way as 
to such a relationship is impossible.  The VA examiner 
commented in 2003 that while in-service pneumonia could have 
produced a permanent lung problem, it was "debatable and 
unpredictable" whether such pneumonia could have caused 
asthma.  The highly speculative and cautionary language used 
by the various doctors indicates that there is no probative 
medical evidence to link alleged in-service pneumonia with 
the asthma which appeared many years after service.  Vague 
"may or may not" medical nexus statements do not tend to 
prove a relationship between a current disability and 
service.  See, e.g., Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).  The veteran's argument appears to be that service 
connection should be granted because service connection 
cannot be definitively disproved.  However, there is no basis 
for presuming that service connection is established for 
asthma just because the veteran may or may not have been 
treated for pneumonia that may or may not have contributed to 
asthma.

As to the specific claim that asthma is due to tobacco use in 
service, while medical evidence has been submitted showing 
that current asthma may be related to the veteran's former 
cigarette use, there is no medical evidence that the current 
lung disease, which first developed years after service, is 
linked to his smoking during his two-year period of active 
duty, as opposed to smoking for years before and after 
service.  No medical evidence has been submitted to show 
that, even though he smoked in service, he developed a 
chemical dependency on nicotine during active duty.  The 
weight of the credible evidence establishes that the current 
asthma began many years after service and was not caused by 
any incident of service, including in-service tobacco usage.  
Thus service connection may not be granted.

As the preponderance of the evidence is against the claims 
for service connection for asthma and pneumonia, the benefit-
of-the-doubt does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for asthma, on a direct basis and 
secondary to tobacco use, is denied.

Service connection for pneumonia is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



